Name: 94/673/CFSP: Council Decision of 10 October 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union and regarding the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Decision
 Subject Matter: international affairs;  international trade;  political geography;  trade;  European Union law;  political framework
 Date Published: 1994-10-15

 Avis juridique important|31994D067394/673/CFSP: Council Decision of 10 October 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union and regarding the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 266 , 15/10/1994 P. 0011 - 0011 Finnish special edition: Chapter 18 Volume 1 P. 0005 Swedish special edition: Chapter 18 Volume 1 P. 0005 COUNCIL DECISION of 10 October 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union and regarding the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) (94/673/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Having regard to Resolution 943 (1994) adopted on 23 September 1994 by the United Nations Security Council, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Resolution 943 (1994) adopted on 23 September 1994 by the United Nations Security Council, certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro) will be suspended. Article 2 This Decision shall be published in the Official Journal. Done at Luxembourg, 10 October 1994. For the Council The President Th. WAIGEL